UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-1356


MARY M. HARRIS,

                  Plaintiff - Appellant,

          v.

STATE OF MARYLAND; MARYLAND JUDICIARY; CIRCUIT            COURT FOR
BALTIMORE CITY, MARYLAND,

                  Defendants - Appellees,

          and

LAWRENCE J. HOGAN, Official Capacity; LEE ROBINSON, Manager
for Human Employment Relations; CHERYL A. LOTZ, Manager for
Courtroom Clerks; DANIEL SMITH, Supervisor of Courtroom
Clerks Division,

                  Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-02579-JFM)


Submitted:   September 30, 2016               Decided:   November 1, 2016


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Mary M. Harris, Appellant Pro Se.      Brian E. Frosh, Attorney
General, Michele J. McDonald, Alexis Burrell Rohde, Assistant
Attorneys General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Mary M. Harris appeals the district court’s orders granting

Defendants’        motion    for   summary   judgment   and   denying   Harris’

motion for reconsideration.             We have reviewed the record and

find       no   reversible   error. ∗    Accordingly,    we   affirm    for   the

reasons stated by the district court.              Harris v. Maryland, No.

1:13-cv-02579-JFM (D. Md. Feb. 29, 2016).                We deny Appellees’

motion for leave to file a surreply.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




       ∗
       In her informal brief, Harris fails to challenge the
district court’s denial of the motion for reconsideration and,
thus, forfeits review of that order.      See 4th Cir. R. 34(b)
(“The Court will limit its review to the issues raised in the
informal brief.”); Jackson v. Lightsey, 775 F.3d 170, 177 (4th
Cir. 2014) (noting importance of informal brief and Rule 34(b)).




                                         3